Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My dear Marquis
                            Head Quarters New Windsor 5th April 1781
                        
                        I have successively received your favors of the 3d 7th 8th 9th 15th 23d 25th and 26th of last Month. You
                            having been fully instructed as to your operations and I having nothing material to communicate, was the reason of my not
                            answering them before—While we lament the miscarriage of enterprize which bid so fair for success, we must console
                            ourselves in the thought of having done every thing practicable to accomplish it. I am certain that the Chevalier de
                            Touche exerted himself to the utmost to gain the Chesapeak—The point upon which the whole turned—The Action with Admiral
                            Arbuthnot reflects honor upon the Chevalier and upon the Marine of France.
                        As matters have turned out it is to be wished that you had not gone out of the Elk. But I never judge of the
                            propriety of measures by after events—Your move to Annapolis, at the time you made it, was certainly judicious.
                        The report of the French Fleet being off Cape Fear was erroneous—They returned to the Harbour of New port the
                            26th of last month.
                        I imagine the detachment will be upon its march this way, before this reaches you. I do not know what you
                            will have done with your heavy Artillery—You had I think (if you should not have already got it to the Head of Christeen
                            River) best leave it at Baltimore or at any safe place—The light pieces with the two smallest Mortars and the Ammunition
                            and Stores belonging to them are to go to the southward with the first division of the Pennsylvanians. You will therefore
                            leave them at some safe and proper place upon the communication and upon your arrival at Philad. inform General Wayne
                            where they are, that he may take them along with him.
                        I wish the detachment may move as quickly as they can without injury to the troops.
                        should Count de Charlus—Count St Maime and Count Dillon be with you—You will be pleased to make my
                            Compliments to them. I am with sincere Regard My dear Marquis Yr &c.

                        
                            P.S. You will give me notice of the approach of the detachment especially from Philad. to this
                            place.
                        

                    